Case 5:19-cr-O0008-EKD-JCH Document 460 Filed 05/05/20 Page1of1 Pageid#: 1107

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
HARRISONBURG DIVISION

UNITED STATES OF AMERICA
Vv. Criminal Action No. 5:19CR8-005

Alberto Jijon

In the presence of David R. Martin, my counsel, who has fully explained the
charges contained in the superseding indictment against me, and having received a
copy of the superseding indictment from the United States Attorney before being called
upon to plead, | hereby plead guilty to said superseding indictment and count 1 thereof.
| have been advised of the maximum punishment which may be imposed by the court
for this offense. My plea of guilty is made knowingly and voluntarily and without threat of

any kind or without promises other than those disclosed here in open court.

Signature of Defendant

S/4]ae
Date

nk

 
